                                                      EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 1 of 66 Document 1-3 A - 001
                                                      EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 2 of 66 Document 1-3 A - 002
                                                      EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 3 of 66 Document 1-3 A - 003
                                                      EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 4 of 66 Document 1-3 A - 004
                                                      EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 5 of 66 Document 1-3 A - 005
                                                      EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 6 of 66 Document 1-3 A - 006
                                                      EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 7 of 66 Document 1-3 A - 007
                                                      EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 8 of 66 Document 1-3 A - 008
                                                      EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 9 of 66 Document 1-3 A - 009
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 10 of 66 Document 1-3 A - 010
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 11 of 66 Document 1-3 A - 011
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 12 of 66 Document 1-3 A - 012
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 13 of 66 Document 1-3 A - 013
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 14 of 66 Document 1-3 A - 014
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 15 of 66 Document 1-3 A - 015
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 16 of 66 Document 1-3 A - 016
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 17 of 66 Document 1-3 A - 017
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 18 of 66 Document 1-3 A - 018
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 19 of 66 Document 1-3 A - 019
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 20 of 66 Document 1-3 A - 020
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 21 of 66 Document 1-3 A - 021
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 22 of 66 Document 1-3 A - 022
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 23 of 66 Document 1-3 A - 023
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 24 of 66 Document 1-3 A - 024
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 25 of 66 Document 1-3 A - 025
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 26 of 66 Document 1-3 A - 026
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 27 of 66 Document 1-3 A - 027
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 28 of 66 Document 1-3 A - 028
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 29 of 66 Document 1-3 A - 029
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 30 of 66 Document 1-3 A - 030
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 31 of 66 Document 1-3 A - 031
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 32 of 66 Document 1-3 A - 032
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 33 of 66 Document 1-3 A - 033
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 34 of 66 Document 1-3 A - 034
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 35 of 66 Document 1-3 A - 035
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 36 of 66 Document 1-3 A - 036
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 37 of 66 Document 1-3 A - 037
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 38 of 66 Document 1-3 A - 038
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 39 of 66 Document 1-3 A - 039
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 40 of 66 Document 1-3 A - 040
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 41 of 66 Document 1-3 A - 041
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 42 of 66 Document 1-3 A - 042
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 43 of 66 Document 1-3 A - 043
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 44 of 66 Document 1-3 A - 044
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 45 of 66 Document 1-3 A - 045
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 46 of 66 Document 1-3 A - 046
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 47 of 66 Document 1-3 A - 047
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 48 of 66 Document 1-3 A - 048
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 49 of 66 Document 1-3 A - 049
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 50 of 66 Document 1-3 A - 050
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 51 of 66 Document 1-3 A - 051
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 52 of 66 Document 1-3 A - 052
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 53 of 66 Document 1-3 A - 053
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 54 of 66 Document 1-3 A - 054
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 55 of 66 Document 1-3 A - 055
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 56 of 66 Document 1-3 A - 056
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 57 of 66 Document 1-3 A - 057
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 58 of 66 Document 1-3 A - 058
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 59 of 66 Document 1-3 A - 059
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 60 of 66 Document 1-3 A - 060
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 61 of 66 Document 1-3 A - 061
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 62 of 66 Document 1-3 A - 062
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 63 of 66 Document 1-3 A - 063
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 64 of 66 Document 1-3 A - 064
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 65 of 66 Document 1-3 A - 065
                                                       EXHIBIT
Case 2:19-cv-01348-PP Filed 09/16/19 Page 66 of 66 Document 1-3 A - 066
